      Case 2:19-cv-00165-KS-MTP Document 21 Filed 02/12/20 Page 1 of 11




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              EASTERN DIVISION

HAROLD MILLER MINCKLER AND WIFE
CHERI HOFF MINCKLER                                                           PLAINTIFFS

V.                                          CIVIL ACTION NO. 2:19-CV-00165-KS-MTP


THOR MOTOR COACH, INC.,
CAMPING WORLD RV SALES, LLC,
AND M & T BANK                                                            DEFENDANTS


     SEPARATE ANSWER AND DEFENSES OF THOR MOTOR COACH, INC TO
                  PLAINTIFFS’ AMENDED COMPLAINT


      Defendant Thor Motor Coach, Inc. (“Thor”) by and through counsel, and submits

its separate Answer and Affirmative Defenses to the Plaintiffs’ Amended Complaint

(“Amended Complaint”) filed against it in this cause as follows:

                                    FIRST DEFENSE

      The Amended Complaint fails to state a claim against Thor, in whole or in part,

upon which relief may be granted.

                            SECOND DEFENSE – ANSWER

      Thor, without waiving the previous defenses, answers the allegations of the

Amended Complaint, paragraph by paragraph, as follows:

      1.     Thor is without sufficient information to admit or deny the allegations in

Paragraph 1 and, therefore, denies the allegations for lack of information.

      2.     Any allegations concerning the service of legal process call for legal

conclusions to which no response is required. To the extent a response is deemed

required, Thor denies the allegations in Paragraph 2 of the Amended Complaint and
      Case 2:19-cv-00165-KS-MTP Document 21 Filed 02/12/20 Page 2 of 11




states only that Thor is a Delaware company that may be served through its agent for

service of process, CT Corporation System. Thor denies all remaining allegations of

Paragraph 2 of the Amended Complaint and specifically denies any allegation which

attempts to enhance or expand any duty imposed upon it under the laws of the State of

Mississippi.

       3.      The allegations in Paragraph 3 are not directed toward Thor and, therefore,

no response is required of Thor. To the extent a response is deemed required, Thor

denies the allegations in Paragraph 3 for lack of information.

       4.      The allegations in Paragraph 4 are not directed toward Thor and, therefore,

no response is required of Thor. To the extent a response is deemed required, Thor

denies the allegations in Paragraph 4 for lack of information.

       5.      Any allegations concerning the service of legal process call for legal

conclusions to which no response is required. To the extent a response is deemed

required, Thor states that it may be served through its attorneys for the purposes of this

Amended Complaint.

       6.      Thor admits that Plaintiffs seek a trial by jury in Paragraph 6 of the Amended

Complaint. Pursuant to the executed Thor Product Registration form, Plaintiffs agreed

that “any and all actions of any kind related to our motorhome shall be decided by a judge

rather than a jury.” As such, Thor demands strict enforcement of this valid provision and

any other such applicable language provided by Camping World RV Sales, LLC and

requires this action to be decided by a judge rather than a jury.

       7.      The allegations in Paragraph 7 are not directed toward Thor, and therefore,

no response is required of Thor. However, to the extent a response is necessary, Thor



                                              2
      Case 2:19-cv-00165-KS-MTP Document 21 Filed 02/12/20 Page 3 of 11




admits generally that it manufactured portions of the subject vehicle, which appears to

have been sold by Camping World on or about the date and time as stated. Thor denies

any remaining allegations in Paragraph 7 of the Amended Complaint that might apply to

it.

       8.      The allegations in Paragraph 8 are not directed toward Thor and, therefore,

no response is required of Thor. To the extent a response is deemed required, Thor

denies the allegations in Paragraph 8 for lack of information.

       9.      Thor denies the allegations of Paragraph 9 of the Amended Complaint that

are directed to it, other than generally admitting it received notice at some point prior to

suit being filed. To the extent there are allegations in Paragraph 9 of the Amended

Complaint that are directed to another defendant, no response is required of Thor. To the

extent a response is deemed required, Thor denies such allegations for lack of

information.

       10.     Thor denies the allegations of Paragraph 10 of the Amended Complaint.

       11.     Thor denies the allegations of Paragraph 11 of the Amended Complaint.

       12.     Thor denies the allegations of Paragraph 12 of the Amended Complaint.

       In response to the allegations in the unnumbered paragraph following Paragraph

12 of the Amended Complaint beginning with “WHEREFORE,” Thor denies the

allegations. Thor denies any wrongdoing and denies that Plaintiffs are entitled to any relief

whatsoever from Thor.

                                     THIRD DEFENSE

       Plaintiffs’ damages may have been caused by their own fault, or negligence, and

Thor is not legally responsible for any fault or negligence of Plaintiffs.



                                              3
      Case 2:19-cv-00165-KS-MTP Document 21 Filed 02/12/20 Page 4 of 11




                                     FOURTH DEFENSE

          Plaintiffs’ damages may have been caused by the fault of others, and Thor is not

legally responsible for their fault, including any superseding or intervening acts of others,

and including repair work performed by other dealers or service businesses on the subject

coach.

                                       FIFTH DEFENSE

          If Thor is found liable for Plaintiffs’ damages, then comparative fault should be

applied to reduce Plaintiffs’ recovery based on the fault of all parties and non-parties.

                                       SIXTH DEFENSE

          Plaintiffs’ claims may be barred by the applicable statute of limitations and or

statute of repose.

                                     SEVENTH DEFENSE

          Some or all of Plaintiffs’ claims may be barred by the doctrines of waiver, consent,

laches, and/or equitable estoppel.

                                      EIGHTH DEFENSE

          Plaintiffs’ claims for breach of express and implied warranty are barred as a matter

of law.

                                       NINTH DEFENSE

          Some or all of Plaintiffs’ claims may be barred by any use of the subject coach that

is in violation of any applicable warranty or warranties.

                                      TENTH DEFENSE

          Thor pleads affirmatively the economic loss doctrine.




                                               4
      Case 2:19-cv-00165-KS-MTP Document 21 Filed 02/12/20 Page 5 of 11




                                   ELEVENTH DEFENSE

         To the extent that the negligence of other individuals or entities, who have not been

named as defendants in this action, was a direct and proximate cause of Plaintiffs’

claimed injuries and/or damages, Thor affirmatively pleads that fault should be allocated

to those persons or entities in conformance with Mississippi law and that Thor is not

responsible for the damages resulting from such comparative fault of others. Thor asserts

that there are potentially indispensable parties who were not named herein under MRCP

19.

                                    TWELFTH DEFENSE

         Thor is not responsible for any component parts of the vehicle which were

manufactured or assembled by others, or any parts or systems that are subject to their

own, separate written warranties.

                                  THIRTEENTH DEFENSE

         Plaintiffs’ claims and damages should be reduced by their own negligence,

including any improper operation, use or misuse, neglect, abuse or lack of proper

maintenance of the vehicle, or any accident, modification, or alteration of the subject

coach.

                                 FOURTEENTH DEFENSE

         The subject coach was reasonably safe and not defective when it was

manufactured and sold.

                                   FIFTEENTH DEFENSE

         Thor has at all times acted in good faith toward Plaintiffs, and any award of

damages or attorney fees would be inequitable and unjust under the circumstances.



                                               5
      Case 2:19-cv-00165-KS-MTP Document 21 Filed 02/12/20 Page 6 of 11




                                 SIXTEENTH DEFENSE

       The subject vehicle did not deviate in any material way from Thor’s specifications

or performance standards for such products or from otherwise identical products.

                               SEVENTEENTH DEFENSE

       Plaintiffs have failed to provide Thor with reasonable notice and/or a reasonable

number of repair attempts as to some or all of the alleged defects of damages herein.

                                EIGHTEENTH DEFENSE

       If Plaintiffs failed to mitigate their damages, then they are not entitled to recover

those damages.

                                NINETEENTH DEFENSE

       Thor is entitled to an offset against any award herein for Plaintiffs’ use of the

subject coach.

                                 TWENTIETH DEFENSE

       Any damages to which Plaintiffs may be entitled should be diminished by any

applicable offsets or trade-in over allowances.

                               TWENTY-FIRST DEFENSE

       Some or all of Plaintiffs’ claims and damages may be barred to the extent there is

no privity between Plaintiffs and Thor.

                             TWENTY- SECOND DEFENSE

       Thor reserves the right to assert and to rely upon any affirmative defenses of any

other defendant herein.




                                             6
      Case 2:19-cv-00165-KS-MTP Document 21 Filed 02/12/20 Page 7 of 11




                              TWENTY- THIRD DEFENSE

       If Plaintiffs received payment in the past, or receives payment in the future, from

others who are or who may be responsible for the damages claimed in this lawsuit, then

Thor is entitled to a credit or set-off in the amount of such payments against any judgment

that may be rendered in this action.

                             TWENTY- FOURTH DEFENSE

       Plaintiffs failed to give proper notice of any alleged breach of warranty within a

reasonable time after any such alleged breach was discovered or should have been

discovered.

                              TWENTY- FIFTH DEFENSE

       At the time the subject coach left the control of Thor, the coach and its component

parts were state of the art and in compliance with all reasonably known scientific and

technical knowledge that existed at the time, and any alleged condition and/or any alleged

defects herein did not adversely affect the use, safety, or value of the coach.

                              TWENTY- SIXTH DEFENSE

       Plaintiffs’ claims are barred to the extent the coach was used for business or other

non-recreational purposes.

                             TWENTY-SEVENTH DEFENSE

       The subject coach was sold subject to Thor’s Limited Warranty. The terms of the

exclusions and/or limitations of that Limited Warranty are clear and unambiguous. Thor

affirmatively pleads the terms and conditions of its Limited Warranty, which may exclude

and/or limit the warranty against any defects alleged herein.




                                            7
      Case 2:19-cv-00165-KS-MTP Document 21 Filed 02/12/20 Page 8 of 11




                              TWENTY-EIGHTH DEFENSE

       As set forth in Thor’s Limited Warranty, any implied warranties may be limited in

duration, such that any alleged defect may no longer be covered under the terms of the

Limited Warranty.

                               TWENTY-NINTH DEFENSE

       Plaintiffs failed to follow certain substantive and procedural requirements of Thor’s

Limited Warranty, and such failure voids certain portions of the warranty. Thor expressly

reserves the right to invoke the substantive and procedural provisions of its Limited

Warranty, along with the provisions of any other applicable warranty coverage.

                                 THIRTIETH DEFENSE

       Thor asserts affirmatively the provisions of the Mississippi Motor Vehicle Warranty

Enforcement Act, Lemon Law, or any similar laws which may be applicable in this matter,

including any defenses thereunder.

                                THIRTY-FIRST DEFENSE

       Plaintiffs failed to follow, and Thor asserts affirmatively, the substantive and

procedural requirements, terms and conditions, limitations, and/or exclusions contained

in Thor’s warranty and/or the selling dealer’s Bill of Sale, Purchase Agreement, invoices,

and/or other sales or repair documents, and such failure voids or limits certain portions of

the warranty or claims and damages herein. Thor expressly reserves the right to invoke

the substantive and procedural provisions, terms and conditions, and exclusions and

limitations included in Thor’s warranty and/or the selling dealer’s Bill of Sale, Purchase

Agreement, and/or other sales or repair documents, including any arbitration provisions,




                                             8
      Case 2:19-cv-00165-KS-MTP Document 21 Filed 02/12/20 Page 9 of 11




venue provisions, statute of limitations provisions, waiver of jury trial provisions, attorney

fee provisions, and/or forum selection clauses, among others.

                               THIRTY-SECOND DEFENSE

       Thor affirmatively relies on the terms and conditions of any express or implied

warranties, invoices, and/or any other terms and conditions applicable herein, including

any such applicable language provided by Camping World RV Sales, LLC, Thor, any

component parts manufacturers or suppliers, any repair facilities, or otherwise.

                                THIRTY-THIRD DEFENSE

       At the time the subject coach left the control of Thor, the coach and its component

parts were neither defective nor unreasonably dangerous in any manner that proximately

caused Plaintiffs’ alleged damages.

                               THIRTY-FOURTH DEFENSE

       Plaintiffs failed to exhaust all potential back-up remedies.

                                THIRTY-FIFTH DEFENSE

       Thor asserts affirmatively Mississippi’s statutory adoption of the Uniform

Commercial Code to the extent applicable.

                                THIRTY-SIXTH DEFENSE

       Plaintiffs failed to attach to their Amended Complaint a copy of the alleged warranty

or warranties upon which part of their claims are based, as required by Mississippi Rule

of Civil Procedure 10(d).      Therefore, Plaintiffs’ warranty-based claims should be

dismissed if those claims are based on a written document.




                                              9
     Case 2:19-cv-00165-KS-MTP Document 21 Filed 02/12/20 Page 10 of 11




                             THIRTY-SEVENTH DEFENSE

      Thor pleads the provisions of Miss. Code Ann. § 11-1-60(2)(b) in connection with

any claim by Plaintiffs for non-economic damages.

                              THIRTY-EIGHTH DEFENSE

      Thor pleads all rights afforded under Mississippi’s 1993, 2002, 2004, and other tort

reform acts.

      WHEREFORE, PREMISES CONSIDERED, Thor Motor Coach, Inc. demands

dismissal of the Amended Complaint with prejudice, with all costs assessed to Plaintiffs.

      Respectfully submitted, this the 12th day of February, 2020.

                                  THOR MOTOR COACH, INC.

                                  By: s/ Caroline C. Loveless
                                     ARTHUR D. SPRATLIN, JR. (MB No. 9035)
                                     CAROLINE C. LOVELESS (MB No. 105960)

                                     ITS ATTORNEYS

OF COUNSEL:

BUTLER SNOW LLP
1020 Highland Colony Parkway, Suite 1400
Ridgeland, MS 39157
Post Office Box 6010
Ridgeland, MS 39158
Tel: 601-985-4568 (ADS)
Tel: 601-985-4409 (CCL)
Fax: 601-985-4500
art.spratlin@butlersnow.com
caroline.loveless@butlersnow.com




                                           10
      Case 2:19-cv-00165-KS-MTP Document 21 Filed 02/12/20 Page 11 of 11




                                 CERTIFICATE OF SERVICE

        I, Caroline C. Loveless, one of the attorneys for Thor Motor Coach, Inc.

electronically filed the foregoing Answer with the Clerk of Court using the Court’s ECF

system, which sent notification of such filing to the following counsel of record:

        Thomas L. Tullos, Esq.
        Post Office Drawer 567
        Bay Springs, MS 39422

        Counsel for Plaintiffs

        SO CERTIFIED, this the this the 12th day of February, 2020.


                                    s/ Caroline C. Loveless
                                    CAROLINE C. LOVELESS




                                            11
51594389.v1
